Citation Nr: 1817927	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES
	
1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) 

The Board notes the Veteran did not request a hearing.  

The Board previously remanded this claim for additional development in November 2014 and September 2016.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of right ear hearing loss that comports with VA's definition of a hearing loss disability.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if becomes manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As such, audiometric data originally recorded using ASA standards will be 

converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran contends that he was exposed to acoustic trauma during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

On the June 1967 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
10

At the January 1970 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10

Post-service, the Veteran's May 2006 Social Security Administration (SSA) physical residual functional capacity assessment revealed that no hearing or speaking communicative limitations were established.  

A February 2007 private treatment record revealed that the Veteran's hearing was grossly normal and that his canals and membranes were unremarkable.

In April 2010, the Veteran was afforded a VA examination for hearing loss.  On examination, audiological evaluation revealed that puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
20

His speech discrimination score for his right ear was 98 percent.  The audiogram did not reveal right ear hearing loss per 38 C.F.R. § 3.385.

A September 2015 VA treatment record noted that the Veteran had slow progressive-type hearing problems over the past five years.  He had difficulty hearing family members and he adjusted the television to be louder.  He denied vertigo, ear pain, ear infections, ear drainage, ear surgery, a family history of hearing loss, and fluctuating hearing loss.  On examination, he had mild sensorineural hearing loss of all frequencies in the right ear and mild to moderate sensorineural hearing loss between 4000 Hertz and 6000 Hertz in the left ear.  The VA physician found that there were no significant changes in hearing sensitivity since the Veteran's 2010 examination.  The Veteran wanted hearing aids and was found to be a good candidate for such.  

In October 2016, the Veteran was afforded a disability benefits questionnaire (DBQ) for hearing loss.  On examination, audiological evaluation revealed that puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
20

His speech discrimination score for his right ear was 96 percent.  The audiogram did not reveal right ear hearing loss per 38 C.F.R. § 3.385.

Accordingly, because there is no evidence of a current diagnosis of right ear hearing loss for VA purposes, there is insufficient evidence to establish service connection on a direct basis.  

Although the Veteran is competent to describe his symptoms and the nature and extent of his in-service noise exposure, the Veteran does not have the requisite specialized knowledge or training to diagnosis hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In summary, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of right ear hearing loss for VA purposes.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

Unfortunately, due to reasons that follow, an additional remand is required, in accordance with the previous Board remand directives.  In connection with his claim for service connection for left ear hearing loss, the Veteran was provided a VA examination in October 2016.  The Board finds that the October 2016 examination was inadequate as the examiner did not follow the Board remand directives to convert the June 1967 entrance examination that was clearly marked ASA to ISO-ANSI standards.  Instead the examiner converted the January 1970 separation examination that was clearly marked ISO.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

Consequently, the examiners opinion on whether a threshold shift occurred during service is not based on accurate findings.  At the June 1967 enlistment examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
N/A
5

At the January 1970 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
20
20

Prior to June 30, 1966, VA audiometric readings, and prior to November 1967, service department audiometric readings, used ASA units to record puretone sensitivity thresholds.  VA currently uses ISO-ANSI units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the ASA results must be translated into ISO-ANSI units.  This must be done on remand.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The October 2016 VA audiogram revealed left ear hearing loss per 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with sensorineural hearing loss of the left ear in the frequency range of 500 to 4000 Hertz.  

Based on the above, the Board finds that additional medical comment is needed as to whether the Veteran's current bilateral hearing loss is etiologically related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion pertaining to the Veteran's left ear hearing loss from the October 2016 examiner, or a similarly qualified individual.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that left ear hearing loss had its onset in active service, is otherwise caused by active service, or had its onset within one year of the Veteran's separation from active service.  

The examiner must: 1) translate the service entrance examination into ISO-ANSI readings; 2) address any threshold shifts noted during service; 3) address the Veteran's assertions of diminished hearing loss since service, to include any post-service noise exposure; and, address the Veteran's in-service military occupational specialty and the corresponding level of noise exposure.

A complete rationale must be provided.
			
In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


